Citation Nr: 1755217	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-15 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1969 to May 1972. 

This matter is before the Board Veterans' Appeals (Board) on appeal of a rating decision in May 2013 of Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In July 2017, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge who is rending the determination in these claims. 


FINDINGS OF FACT

1. Bilateral hearing loss disability did not have onset during active service or within one year of service discharge and is not otherwise related to active service.

2. Tinnitus did have onset during active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss disability have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2. The criteria for service connection for tinnitus have been met. 38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017). "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

For certain chronic disorders, including sensorineural hearing loss and tinnitus, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge. 38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017). Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes. If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection. Id. 

Even where service connection cannot be presumed, service connection may still be established on a direct basis. See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria. 38 C.F.R. § 3.385 (2017). For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent. Id. Moreover, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence. In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). See Layno v. Brown, 6 Vet. App. 465, 469 (1994). In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C. § 7104(a) (2012). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran claims entitlement to service connection for bilateral hearing loss disability and tinnitus as a result of in-service noise exposure. 

Regarding evidence of a current disability, the medical evidence establishes that the Veteran has a current bilateral hearing loss disability as defined under 38 C.F.R. § 3.385 and has reported tinnitus.

Regarding evidence of a disease or injury in service, the Board concedes that the Veteran had in-service noise exposure due to no ear protection during his basic training and the Veteran is a Vietnam veteran having served in combat in the arena of field artillery.

Following a review of the evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for bilateral hearing loss disability, but in favor of tinnitus. The reasons for this determination follow.

IIa. Service Connection - Bilateral Hearing Loss 

The question at hand is whether the Veteran's current hearing loss disability is related to his military service. 

Regarding a relationship between the current disability and service, as to the claim for service connection for bilateral hearing loss disability, the Veteran's service treatment records do not document any complaints, diagnosis, or treatment of bilateral hearing loss in service. For example, the November 1969 enlistment examination documents a normal clinical evaluation of the Veteran's ears and normal audiometric results, bilaterally. Additionally, the Veteran concurrently reported good health, with no ear trouble. Further, in-service treatment records likewise do not document complaints or incidents involving hearing loss although they do note other ailments that the Veteran was experiencing while in service. The Veteran's auditory thresholds testing at separation examination from service in February 1972 were all within the normal limits as well. The Veteran also submitted a confirmation in May 1972 that nothing had changed health wise since his February separation examination.

Although the evidence of record fails to indicate any clinical hearing loss within the relevant auditory thresholds during service, the Board notes that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Competent evidence of a current hearing loss disability and a medically-sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss disability. See Hensley, 5 Vet. App. at 159. 

However, even considering that sensorineural hearing loss and tinnitus are chronic diseases under 3.309(a), here, the earliest post-service treatment records of record diagnosing a clinical bilateral hearing loss and tinnitus disability was in March 2012. The evidence does not establish manifestations of the hearing loss disability within one year of service. Because of the lack of complaints of record, there is also no competent evidence to establish a continuous symptomology between the Veteran's current hearing loss disability and tinnitus and his military service. As the Veteran's claim does not meet the criteria for presumption of a chronic disease, the etiology cannot be assumed under the presumption to be connected to his military service. Therefore, the Veteran's service connection for sensorineural hearing loss and tinnitus may not be granted as a chronic disease. 

The Veteran's claim for hearing loss disability cannot be granted on a direct basis as well. Even conceding the Veteran's exposure to in-service excessive noise exposure due to his military specialty in artillery, there is still a need for a nexus between his current disabilities and his military service. See Dalton, 21 Vet. App. at 37. As the May 2013 VA examiner indicates, there was no threshold shift outside the normal limits in the Veteran's hearing between entry into service and leaving service or within a year of leaving service. Although the claim is for hearing loss due to service, the first documented hearing loss for VA purposes, meeting the necessary schedular criteria, was in March 2012, which is over three decades after the Veteran's military service. The passage of many years between service separation and any documentation of a disability tends to weigh against a finding that a disease or injury had its onset in service. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). More so, the Veteran himself stated at his July 2017 Board videoconference hearing that he did not necessarily believe that his hearing loss was connected to his military service. The Board finds that the most persuasive evidence of record shows that the Veteran's bilateral hearing loss is not related to service. Therefore, the claim for bilateral hearing loss must be denied. 

IIb. Service Connection - Tinnitus 

Although for the same reasons as stated above the Veteran's tinnitus cannot be granted under the chronic disease presumption, it can be service connected on a direct basis. 

At the same hearing in July 2017, the Veteran testified that although he did not believe his hearing loss was related to service, he did believe his tinnitus was. He clarified the timeframe that he first felt the ringing in his ears was in basic training from qualifying in various weapon training with zero ear protection. The Veteran reports that the ringing in his ears is 24 hours a day, 7 days a week. The Board acknowledges that the March 2013 examination opinion did not believe that that the Veteran's tinnitus was connected to service. However, the Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge, to include the occurrence of injury or symptoms experienced or observed. See 38 C.F.R. § 3.159 (a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). See also Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 470 (1994). The Veteran states that he has had this tinnitus symptomology since service, but delayed filing a claim out of respect for his fellow veterans who may need the VA services more. The Board finds the Veteran credible in his statements and appreciates the Veteran attending the hearing and relaying his symptoms. As such and based on the reviewing of the evidence within the claims file including the Veteran's combat experience and service in field artillery, the Board finds these lay statements that the Veteran has had ringing in his ears since service to be competent, credible, and entitled to probative weight.

Based on the above, the Board finds the evidence regarding service connection for tinnitus to be in relative equipoise. See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).Ultimately, as the evidence is in relative equipoise, reasonable doubt shall be resolved in favor the Veteran, and his claim granted.


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is granted.




_______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


